         Case 1:16-cv-00259-MMS Document 95 Filed 09/21/20 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 16-259C
                                    (Filed: September 21, 2020)

***************************************
HEALTH REPUBLIC INSURANCE             *
COMPANY,                              *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                              ORDER

         On September 18, 2020, the parties in the above-captioned case filed a joint status report
regarding their efforts to resolve the claim of the Arches Subclass. They state that they have
agreed to language of the stipulation for judgment, and that Arches Mutual Insurance Company
is in the process of obtaining approval of the stipulation from the court overseeing its liquidation.
As requested in the joint status report, the parties shall “submit either a stipulation to judgment or
a joint status report” no later than Friday, October 16, 2020.

       IT IS SO ORDERED.

                                                      s/ Margaret M. Sweeney
                                                      MARGARET M. SWEENEY
                                                      Chief Judge
